DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed on 12/29/2021 has been entered. The Applicant amended claims 1, 3-13, 15, 17-18 and 20, added claims 21-23 and cancelled 2, 14, 16 and 19. Claims 1, 3-13, 15, 17-18 and 20-23 are pending.

Response to Arguments
Applicant’s arguments filed on 12/29/2021 with respect to claim 1 have been considered but are moot because the argument is based on new amendment. New ground of rejection has been made and applicant's argument is moot in view of the new ground of rejection necessitated by the amendments.
Applicants argue that “.. aspects of the present invention are reflected in amended independent claim 1 … the combination  of the teachings of Pamplona, Fender, and Aoki does not disclose or suggest … [the claimed limitation] as recited in amended independent claim 1”, [page 11 of the remarks]. “… Pamplona does not disclose or suggest a second screen and an additional mirror positioned such that a second light beam corresponding to a second image is transmitted from the second screen to the additional mirror via a beam splitter and reflects on the additional mirror towards the beam splitter. Pamplona does not disclose or suggest that a light beam is transmitted from a screen to the mirror 1214 via the beamsplitter 1218. … Pamplona does not disclose or suggest an additional mirror that is concave”, [page 13 of the remarks]. 
The examiner respectfully disagrees. It is respectfully pointed out that the applied prior arts, the combination of the teachings of Pamplona, Hua and Fender are considered to meet all of Applicant’s amended limitations per rejections below. Pamplona discloses the imaging module (cellphone 1200, Fig. 12) configured to produce a first image and second image (Fig. 12 shows on the upper and lower part of the module 1200), the first and the second screens and the beamsplitter (see rejection below); Hua disclosed the concave mirror with beamsplitter. Pamplona in view of Hua and Fender teaches all the limitations of the amended claim 1.
With respect to Applicants argument that “One skilled in the art would not have been led to replace the mirror 1214 of Pamplona with the concave reflector 16 of  Aoki”, [page 14], “ one skilled in the art would have been deterred from replacing the mirror 1214 in Pamplona with the concave reflector 16 of Aoki” [page 15], the Examiners response is Aoki is not used in this current rejection of the amended claims. A new prior art Hua teaches the concave mirror with the beamsplitter (see rejection of claim 1). Therefore, the Applicants argument is not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, 3-6, 10-11, 13, 15, 17-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pamplona et al. (US 20130027668) in view of Hua et al. (US 2011/0075257), and further in view of Fender et al. (US 4,856,884).

Regarding claim 1, Pamplona teaches an optometry device for testing an eye of an individual, the optometry device (refer to US 2013/0027668; “invention relates generally to optometers”, [0002]) comprising: - an imaging module cellphone 1200, Fig. 12) configured to produce 

said imaging module including a first screen producing a first light beam (“the LCD screen on the cellphone displays a brightness adjustable uniform square 1206”, Fig. 12 shows the beam), and a mirror (Fig. 12, 1214) successively reflecting the first light beam (“background image 1208 travels to the user's eye 1220 by bouncing off a front-face mirror 1214”, [0105]),
- a beam splitter (beamsplitter 1218, [0105], Fig. 12) configured to combine the first image and a second image for the  eye of the individual (FIG. 12 is a diagram of a beam splitter device that displays two images, “beamsplitter to display two images at the same time to the eye being tested”, [0031]; beamsplitter 1218, [0105]);  
- a second screen (“Part of an LCD screen of a cellphone 1200 displays testing patterns 1202”, [0105]) facing the beam splitter (LCD screen displays testing patterns 1202 facing beam splitter 1218, Fig. 12); and 
Pamplona doesn’t explicitly teach said imaging module including a pair of mirrors disposed at a right angle with respect to each other and held on a base which is slidably mounted on a support of the imaging module, and 

the additional mirror being concave, the second screen and the additional mirror being positioned such that a second light beam corresponding to the second image is transmitted from the second screen to the additional mirror via the beam splitter and reflects on the additional mirror towards the beam splitter.
Pamplona and Hua are related as optical system.
Hua teaches an additional mirror (Fig. 28 shows the concave mirror) disposed in combination with the second screen to produce the second image (see Fig. 28 and similar Fig. 1, the concave mirror produces a second image of the microdisplay; “The viewer, by positioning an eye 15 at the conjugate exit pupil, sees both the added image of the light pattern produced by the added-image source 12 and an image of the real world through the beam-splitter 16. Indicated by the dashed and solid lines”, [0088]) to be visible by the eye of the individual via the beam splitter (visible via BS 16, see Figs. 1 and 28), the additional mirror being concave (Figs, 1 and 28; concave mirror 18 [0086]), the second screen and the additional mirror being positioned such that a second light beam corresponding to the second image is transmitted from the second screen to the additional mirror via the beam splitter and reflects on the additional mirror towards the beam splitter (Fig. 1, shows two images, one from front and another from microdisplay; “The viewer, by positioning an eye 15 at the conjugate exit pupil, sees both the added image of the light pattern produced by the added-image source 12 and an image of the real world through the beam-splitter 16. Indicated by the dashed and solid lines”, [0088], 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Pamplona to include an additional concave mirror disposed in combination with the second screen to produce the second image to be visible by the eye of the individual via the beam splitter, as taught by Hua for the predictable result of ensuring a conjugate exit pupil formed at the eye of a person using the display (By placing the eye at the conjugate pupil position, the viewer sees both the image of the light pattern produced by the added-image source 12 and a view of the real world, as Hua teaches in [0086 and 0089]; “The minor 18 is configured to ensure a conjugate exit pupil formed at the eye of a person using the display 10. By placing the eye at the conjugate pupil position, the viewer sees both the image of the light pattern produced by the added-image source 12 and a view of the real world, [0089]”).  
Pamplona in view of Hua doesn’t explicitly teach the imaging module including a pair of mirrors disposed at a right angle with respect to each other and held on a base which is slidably mounted on a support of the imaging module.
Pamplona and Fender are related as imaging system.
Fender teaches imaging module including a pair of mirrors (Fig. 5, pair of mirrors 58; Fig. 6, mirrors 60) disposed at a right angle with respect to each other and held on a base which is slidably mounted on a support of the imaging module (“linear displacement of a beam displacing mirror 58”, [col. 6, lines 28-30], Fig. 5; and also “displacing mirror 90 changes the optical path” [col. 7, line 13, Fig. 6]). 
Regarding Claim 3, the optometry device according to claim 1 is rejected (see above).
Pamplona in view of Hua and Fender teaches the optometry device according to claim 1.
Pamplona further teaches the imaging module is positioned such that the first light beam corresponding to the first image (testing patterns 1202, [0105]) is transmitted across the beam splitter (beam splitter 1218, Fig. 12) towards the eye of the individual (Light from the pinhole array 1204 passes through the beamsplitter 1218 and then reaches the subject's eye 1220, [0105], Fig. 12).
Regarding Claim 4, the optometry device according to claim 1 is rejected (see above). Pamplona in view of Hua and Fender teaches the optometry device according to claim 1.
Hua further teaches the second screen and the additional mirror (concave mirror Fig. 28) are positioned such that a second light beam corresponding to the second image (microdisplay) reflects on the additional mirror towards the beam splitter and reflects on the beam splitter towards the eye of the individual (beamsplitter and the eye in Fig. 28).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Pamplona to include an additional concave 
Regarding Claim 5, the optometry device according to claim 1 is rejected (see above).
Pamplona in view of Hua and Fender teaches the optometry device according to claim 1.
Pamplona further teaches the screen is a video display (A virtual pattern is shown at some depth and in the next frame it is changed to a different depth.  A young, healthy subject takes approximately 350 ms to re-accommodate.  Alternately, the speed of focusing of a consumer video camera may be checked in this manner, [0115]).
Regarding Claim 6, the optometry device according to claim 1 is rejected (see above).
Pamplona in view of Hua and Fender teaches the Optometry device according to claim 1. 
Pamplona further teaches the device further comprising an imaging device configured to image the second image at a second variable distance for the individual's eye (Fig. 7 shows images displayed at the display plane and images seen by a user, in 
Regarding Claim 10, the optometry device according to claim 1 is rejected (see above).
Pamplona in view of Hua and Fender teaches the optometry device according to claim 1.
Pamplona further teaches the device, further comprising light sources (beam from 1200, Fig. 12) configured to illuminate an area situated opposite the eye of the individual with respect to the beam splitter (beam splitter 1218; Fig. 5 in combination with Fig. 12 shows eye and retina, retina is situated opposite the eye of the individual with respect to the beam splitter 1218). 
Regarding Claim 11, the optometry device according to claim 1 is rejected (see above).
Pamplona in view of Hua and Fender teaches the optometry device according to claim 1. 
Pamplona further teaches the device further comprising: a first housing enclosing the imaging module (Fig. 12, 1200, “Part of an LCD screen of a cellphone 1200 displays testing patterns 1202.  Light from these testing patterns 1202 passes through a pinhole array 1204, which comprises eight pinholes 1209 equally spaced around a circle.  Another part of the LCD screen on the cellphone displays a brightness adjustable uniform square 1206”, [0105]); and the beam splitter, the further mirror are outside 1200. Pamplona further teaches “LCD display screen may be housed in a variety of different form factors.  For example, it may comprise a display screen of a cell phone, Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007).  Further a person of ordinary skill in the art would have been motivated to modify the device of Pamplona in view of Hua and Fender, to add a second housing to save the beam splitter and the additional mirror, for the predictable result of aligning the beam from the screen with the splitter for better imaging.
Regarding Claim 13, the optometry device according to claim 1 is rejected (see above).
Pamplona in view of Hua and Fender teaches the optometry device according to claim 1. Pamplona further teaches the device further comprising: a casing (Fig. 3 shows exemplary implementation of this invention in a casing) enclosing the imaging module (1200), the beam splitter (1208), the second screen (LCD screen of 1202 of the cellphone 1200) and an illuminator configured to produce a variable ambient light (a 
Hua teaches the additional mirror (Fig. 28, concave mirror). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Pamplona to include an additional concave mirror, as taught by Hua for the predictable result of ensuring a conjugate exit pupil formed at the eye of a person using the display (“The minor 18 is configured to ensure a conjugate exit pupil formed at the eye of a person using the display 10. By placing the eye at the conjugate pupil position, the viewer sees both the image of the light pattern produced by the added-image source 12 and a view of the real world, [0089]”).  
Regarding Claim 15, the optometry device according to claim 3 is rejected (see above).
Pamplona in view of Hua and Fender teaches the optometry device according to claim 3.
Hua further teaches the second screen and the additional mirror (micro display, concave mirror, Fig, 28) are positioned such that the second light beam corresponding to the second image reflects on the further mirror towards the beam splitter and reflects on the beam splitter towards the eye of the individual (see Fig. 28, beam splitter, concave mirror and the eye 1220).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Pamplona to include an additional concave mirror disposed in combination with the second screen to produce the second image to 
Regarding Claim 17, the optometry device according to claim 3 is rejected (see above).
Pamplona in view of Hua and Fender teaches the optometry device according to claim 3.
Pamplona further teaches the screen is a video display (the speed of focusing of a consumer video camera may be checked in this manner.  For example, a virtual object at infinity may be shown to the camera and, in the very next frame, the virtual object may be shown at 20 cm, [0115], also, Fig. 1: The LCD display of the smartphone is covered by a microlens array 105.  The LCD displays one green line 101 and one red line 102 [0055]. It is known to art that smart phone screen is a video display). Regarding Claim 18, the optometry device according to claim 4 is rejected (see above). 
Pamplona in view of Hua and Fender teaches the optometry device according to claim 4.

Regarding Claim 20, the optometry device according to claim 3 is rejected (see above).
Pamplona in view of Hua and Fender teaches the optometry device according to claim 3. 
Pamplona further teaches the optometry device further comprising an imaging device configured to image the second image at a second variable distance for the eye of the individual (Light from the moveable background image 1208 travels to the user's eye 1220 by bouncing off a front-face mirror 1214, passing through a lens 1216, and bouncing off a beamsplitter 1218; [0105]).
Regarding Claim 21, the optometry device according to claim 1 is rejected (see above).
Pamplona in view of Hua and Fender teaches the optometry device according to claim 1. 
Pamplona further teaches the optometry device according to claim 1, wherein the first screen is an LCD screen (“The LCD display of the smartphone”, [0055]).

Claims 7- 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pamplona in view of Hua and Fender as applied to claim 1, and further in view of Nauche et al. (US 2016/0331226).

Regarding Claim 7, the optometry device according to claim 1 is rejected (see above).
Pamplona in view of Hua and Fender teaches the optometry device according to claim 1.
Pamplona in view of Hua and Fender does not explicitly teach a variable refraction module interposed between the beam splitter and the individual's eye.  
Pamplona and Nauche are related as optometry device. 
Nauche teaches a variable refraction module interposed between the beam splitter and the eye of the individual (“eye of the patient located on the side of the variable spherical power lens 6”, Fig. 1). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Pamplona in view of Fender to include a variable refraction module as taught by Nauche for the predictable result of having the visual compensation patient's eyes, as Nauche teaches in [0060].
Regarding Claim 8, the optometry device according to claim 7 is rejected (see above).
Pamplona, in view of Hua, Fender and Nauche, teaches the optometry device according to claim 7.
Nauche further teaches the variable refraction module includes a lens with variable spherical refraction power (variable spherical power lens 6”, [0060]).

Regarding Claim 9, the optometry device according to claim 7 is rejected (see above).
Pamplona, in view of Hua, Fender and Nauche, teaches the optometry device according to claim 7.
Nauche further teaches the variable refraction module includes a pair of independently rotatable lenses with cylindrical refraction power (Fig. 1-4 shows lens 6 is cylindrical and rotatable. “rotating a ring mounted on a casing 26 translates a part of the lens 6, thereby causing the aforementioned deformation of the transparent membrane”, “It is thus possible to vary the spherical power S.sub.V continuously via mechanical action on the lens 6”, [0065], Fig. 3 shows a first motor 42 and a second motor 44, mounted in the first and second portions of the casing 12, [0083-0086]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Pamplona in view of Fender and Nauche to include a pair of independently rotatable lenses with cylindrical refraction power as taught by Nauche for the predictable result of having compensation of patient's vision of the eyes, as Nauche teaches in [0060, 0065, 0083-0085].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pamplona in view of Hua and Fender as applied to claim 1, and further in view of Butler et al. (US 8,419,184).

Regarding Claim 12, the optometry device according to claim 1 is rejected (see above).
Pamplona in view of Hua and Fender teaches the optometry device according to claim 1. Pamplona teaches the first image. Pamplona in view of Hua and Fender does not explicitly teach the image corresponds to an optotype.
 Pamplona and Butler are related as optometry device. 
Butler teaches the image corresponds to an optotype (“A display presents one or more of an optotype, a chart”, [col. 2, lines 9-10]; “The ASCII characters can be related to images presented and/or a function of the display 106 such as an optotype.. “, [col. 8, lines 27-28]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Pamplona in view of Fender to use optotype image as taught by Butler for the predictable result of having easy for the patients to identify the image orientation.  

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pamplona et al. (US 20130027668) in view of Hua et al. (US 2011/0075257).

Regarding claim 22, Pamplona teaches an optometry device for testing an eye of an individual (refer to US 2013/0027668; “invention relates generally to optometers”, [0002]), the optometry device comprising: an imaging module (cellphone 1200, Fig. 12) configured to produce a first image at a variable distance for the eye of the individual (testing patterns 1202 [0105]; The LCD displays a pattern. The user employs interactive software to change the virtual distance of that pattern (farther from or closer to the lenslet).  For example, the LCD could initially display the pattern at a virtual distance at which the eye can sharply focus. The user could increase the virtual distance until he begins to see multiple, overlapping images, and then could decrease the virtual distance until he sees only a single image again. [0013]),; 
a beam splitter (beamsplitter 1218, [0105], Fig. 12) configured to combine the first image and a second image for the  eye of the individual (FIG. 12 is a diagram of a beam splitter device that displays two images, “beamsplitter to display two images at the same time to the eye being tested”, [0031]; beamsplitter 1218, [0105]);  
a screen (“Part of an LCD screen of a cellphone 1200 displays testing patterns 1202”, [0105]) facing the beam splitter (LCD screen displays testing patterns 1202 facing beam splitter 1218, Fig. 12). 
Pamplona doesn’t explicitly teach a mirror disposed in combination with the screen to produce the second image to be visible by the eye of the individual via the beam splitter, the mirror being concave, the screen and the mirror being positioned such that a second light beam corresponding to the second image is transmitted from the screen to the mirror via the beam splitter and reflects on the mirror towards the beam splitter.

Hua teaches a mirror (Fig. 28 shows the concave mirror) disposed in combination with the screen to produce the second image (see Fig. 28 and similar Fig. 1, the concave mirror produces a second image of the microdisplay; “The viewer, by positioning an eye 15 at the conjugate exit pupil, sees both the added image of the light pattern produced by the added-image source 12 and an image of the real world through the beam-splitter 16. Indicated by the dashed and solid lines”, [0088]) to be visible by the eye of the individual via the beam splitter (visible via BS 16, see Figs. 1 and 28), the mirror being concave (Figs, 1 and 28; concave mirror 18 [0086]), the screen and the mirror being positioned such that a second light beam corresponding to the second image is transmitted from the screen to the mirror via the beam splitter and reflects on the mirror towards the beam splitter (Fig. 1, shows two images, one from front and another from microdisplay; “The viewer, by positioning an eye 15 at the conjugate exit pupil, sees both the added image of the light pattern produced by the added-image source 12 and an image of the real world through the beam-splitter 16. Indicated by the dashed and solid lines”, [0088], figures show a light beam corresponding to the image is transmitted from the screen to the mirror via the beam splitter and reflects on the mirror towards the beam splitter).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Pamplona to include a concave mirror disposed in combination with the screen to produce the second image to be visible by the eye of the individual via the beam splitter, as taught by Hua for the predictable result of ensuring a conjugate exit pupil formed at the eye of a person using the display (By 
Regarding Claim 23, the optometry device according to claim 22 is rejected (see above). 
Pamplona in view of Hua teaches the optometry device according to claim 22.
Pamplona further teaches the screen is a video display (the speed of focusing of a consumer video camera may be checked in this manner.  For example, a virtual object at infinity may be shown to the camera and, in the very next frame, the virtual object may be shown at 20 cm, [0115], also, Fig. 1: The LCD display of the smartphone is covered by a microlens array 105.  The LCD displays one green line 101 and one red line 102 [0055]. It is known to art that smart phone screen is a video display).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
                                                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/R.A/Examiner, Art Unit 2872  

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872